Citation Nr: 1003531	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the Veteran's petition to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.  In August 2007, the Veteran 
submitted a notice of disagreement and subsequently perfected 
his appeal in May 2008.

In December 2009, the Veteran presented sworn testimony 
during a Travel Board hearing in Phoenix, Arizona, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.



FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement 
to service connection for bilateral hearing loss in 
September 2002 on the basis that there was no evidence of 
hearing loss in service or showing that his current hearing 
loss was related to noise exposure in service; although the 
Veteran perfected an appeal, he withdrew his appeal.

2.  Evidence submitted subsequent to the RO's September 2002 
rating decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2002 decision denying the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection, this 
application, and only this application, has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA solely with regards to the Veteran's 
application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. Merits of the Claim

The issue before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for bilateral hearing loss.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
bilateral hearing loss.  Specifically, the Veteran was denied 
service connection for bilateral hearing loss in a 
September 2002 rating decision.  The basis for the 
September 2002 denial was that the Veteran had not provided 
evidence of hearing loss in service or evidence showing that 
his current hearing loss was related to noise exposure in 
service.  At the time of this denial, statements from the 
Veteran, a November 1946 separation examination, and VA 
treatment records were considered.  The Board notes that, 
although the Veteran perfected an appeal at that time, he 
withdrew his appeal in May 2004.  Thus, the September 2002 
rating decision became final.

The new evidence submitted since the September 2002 denial 
consists of additional statements and hearing testimony from 
the Veteran, two VA examinations, updated VA treatment 
records, and private treatment records.

Notably, the earlier of the two April 2003 VA examinations 
indicated that "some part" of the Veteran's hearing loss is 
at least as likely as not related to his in-service noise 
exposure.  Additionally, at his December 2009 hearing before 
the Board, the Veteran testified that he first experienced 
some loss of hearing while serving on active duty in Okinawa 
and that it has worsened over time.  Presuming the 
credibility of the Veteran's testimony, this indicates a 
possible continuity of symptomatology from the time of 
service.  Therefore, as the earlier April 2003 VA examination 
and the Veteran's hearing testimony indicate a possible 
causal connection between the Veteran's currently diagnosed 
bilateral hearing loss and his military service, the Board 
concludes that this satisfies the low threshold requirement 
for new and material evidence.  As such, the claim is 
reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for bilateral hearing loss, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.




REMAND

The Veteran contends that his currently diagnosed bilateral 
hearing loss is the result of active duty service.  
Specifically, he contends that he has experienced some loss 
of hearing since service.  Therefore, he believes service 
connection is warranted.

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

The Veteran was afforded two VA examinations with respect to 
his hearing loss in April 2003.  The earlier VA examiner 
noted a history of in- and post-service noise exposure.  
However, the examiner's report that the Veteran had worked in 
mines is inconsistent with the Veteran's testimony and the 
other evidence of record.  Additionally, the examiner 
provides only a passing comment on a possible causal 
connection between the Veteran's in-service noise exposure 
and his current hearing loss, not an opinion supported by 
sufficient rationale.  

The second April 2003 examiner recorded that the Veteran had 
a history of post-service noise exposure while working in the 
aircraft industry.  However, the Veteran testified at his 
December 2009 hearing that he served as an inspector and was 
not in close proximity to airplane engine noise.  As such, 
the examiner's opinion may be premised on an inaccurate 
history of the Veteran's noise exposure.  In light of these 
deficiencies, the April 2003 VA examiners' opinions are not 
adequate to render a decision on entitlement to service 
connection for bilateral hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 175.  
For the reasons described above, the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be remanded for a new VA examination.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not 
yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Copies of VA treatment records from 
the Phoenix VA Medical Center, covering 
the period from October 16, 2009, to the 
present, and relating to hearing loss, 
should be obtained and added to the claims 
folder.

2.  The Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss.  
The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.  
All appropriate tests and studies should be 
performed, and all clinical findings should 
be reported in detail.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current hearing loss is causally related to 
his military service.  The examiner should 
discuss the November 1946 separation 
examination, the Veteran's reports of in- 
and post-service noise exposure, and post-
service treatment records.  A complete 
rationale should be provided for any 
opinion offered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to service 
connection for bilateral hearing loss 
should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


